Citation Nr: 0811914	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Togus, Maine regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in March 
2005, when it was determined that new and material evidence 
had been submitted to reopen the veteran's claims for 
entitlement to service connection for a right elbow 
disability, a right shoulder disability, and a low back 
disability.  The Board proceeded to grant service connection 
for the right shoulder disability, but remanded the right 
elbow and low back claims to obtain additional examinations 
and medical opinions.  This development has been completed, 
and the claims have been returned to the Board.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service medical records show treatment for a right elbow 
injury that was sustained in a fall.

2.  The the preponderance of the evidence is against a 
finding that the veteran's current right elbos disability, 
epicondylitis, is related to a disease or injury sustained 
during service.  



CONCLUSION OF LAW

A right elbow disability was not incurred due to active 
service.  38 U.S.C.A. §§ 1110; 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, the veteran was provided with a VCAA 
notification letter in June 2002, prior to the adjudication 
of his claim.  This letter told the veteran what evidence was 
needed to substantiate the claims for service connection.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The letter asked the veteran to notify VA of any evidence he 
wanted the VA to obtain on his behalf.  The letter also 
notified him that it was his duty to send all of the evidence 
as soon as possible.  These statements met the requirement to 
notify the veteran to send any relevant evidence in his 
possession.  

The veteran has not been provided with notification 
pertaining to degrees of disability and the effective dates 
of disabilities.  The Board finds that these omissions do not 
result in any prejudice to the veteran.  As the Board is 
denying entitlement to service connection, neither a 
disability evaluation nor an effective date will be assigned.  
Therefore, as there is no chance that any harm may result to 
the veteran's claim, the Board can proceed with adjudication 
of his appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also finds that the duty to assist has been met.  
All identified records have been obtained for the issue of 
entitlement to service connection for the right elbow.  These 
include both the veteran's service medical records and his 
post service records from both VA and private sources.  The 
veteran has been afforded a recent VA examination of his 
right elbow, and an opinion as to the etiology of his 
complaints has been obtained.  

The Board notes that an October 1980 letter from the State of 
Maine Disability Determination Services references the 
veteran's receipt of Social Security Administration (SSA) 
disability benefits, which were scheduled to end.  However, 
the letter specifically attributed these benefits to a low 
back disability and a left leg disability, without mention of 
a right elbow disability.  The duty to obtain records only 
applies to records that are "relevant" to the claim.  See 38 
U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 
473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any tendency 
to make the existence of any fact that is of consequence to 
the determination of the action more probable or less 
probable than it would be without the evidence.").  There is 
no indication that these SSA records would be relevant to the 
right elbow claim.  Remanding the case to obtain such records 
would serve no useful purpose.  Therefore, the Board finds 
that the duty to assist has been met, and the Board may 
consider the veteran's claim for service connection for a 
claimed right elbow disability. 

Service Connection

The veteran contends in his written statements and at the 
November 2004 hearing that he has developed a chronic right 
elbow problem as a result of his fall from the deck of a ship 
into the hold.  He has placed the height of this fall as 
between 20 and 30 feet, and states that it resulted in a 
dislocation of the right elbow.  The veteran states that the 
only medical attention he received was some superficial 
treatment from a corpsman, and that he then dulled the pain 
by consuming alcohol.  See Transcript.  The veteran believes 
that his current epicondylitis is the result of the injury 
during service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service medical records show that the veteran was seen on 
November 15, 1966 after he fell off a pallet and injured his 
right elbow.  On examination, there was no swelling and no 
discoloration.  The examiner suspected either a sprain or 
dislocation.  He was treated by wrapping the elbow in an ace 
bandage.  The veteran was to be scheduled for an X-ray if 
there was no improvement.  

Additional records from November 15, 1966 state that the 
veteran had sustained a trauma to his right forearm.  He was 
seen and examined, and his arm placed in a sling.  There was 
no swelling, but the veteran had painful range of motion of 
the elbow.  The impression was soft tissue injury.  He was to 
wear the sling for five days.  

The remainder of the service medical records are negative for 
treatment for right elbow complaints or a diagnosis of a 
right elbow disability.  There is no evidence that an X-ray 
of the right elbow was obtained.  The veteran denied having a 
painful or "trick" shoulder or elbow on the October 1968 
Report of Medical History obtained from him prior to 
discharge.  An injury to the elbow was not noted in 
physician's summary of all pertinent data.  The medical 
examination conducted at this time found that the upper 
extremities were normal.  

The post service medical records include a VA examination 
conducted in October 1972.  The veteran reported an 
occasional ache in the mid portion of his right arm.  He had 
normal motion of the elbows and normal strength of the 
muscles.  

The veteran had a VA examination in March 1981.  He gave a 
history of a dislocation of the right elbow in Vietnam in 
1966.  The dislocation had been reduced and taped, but the 
veteran said he removed the tape after one day and never went 
back to the doctor.  No findings or complaints regarding the 
right elbow were noted. 

At a March 1989 VA examination, the veteran gave a history of 
a 30 foot fall aboard a cement ship in service.  He reported 
that he had injured his elbow in the fall.  Since that time 
he had experienced weakness and decreased range of motion 
with rotation or certain movements.  This had continued over 
the years and bothered him daily.  He had aching that was 
quite disabling.  On examination, the surface anatomy was 
grossly normal.  An X-ray study obtained at this time was 
normal.  

The veteran had an additional VA examination in August 1989.  
The examiner stated that the veteran's right elbow had been 
dislocated while he was in service, and that the description 
of the reduction sounded legitimate.  Currently, he had a 
full range of flexion and extension in the elbow, with 
tenderness and pain on the medial side of the elbow and 
proximal forearm in the region of the medial humeral 
epicondyle.  

The examiner stated that given the veteran's 10 year history 
of increasing discomfort and pain in the elbow that it was 
related to the dislocation.  He further stated that it was 
likely aggravated by the fact that he worked as a laborer and 
used his arms for heavy activity.  The examiner added that 
the veteran had moderately severe medial epicondylitis with 
involvement in the tendinous portion of the insertions of the 
flexor muscles.  

The veteran reported a sore right arm and elbow at a June 
1991 VA examination.  He again said he injured his right 
elbow at the same time he fell into the ship's hold.  The 
veteran complained of constant pain in the right elbow which 
was made worse by certain seemingly random movements.  These 
sharp pains would cause him to drop whatever was in his hand.  
The elbow was normal on inspection.  As on previous 
examinations, the veteran was tender to touch over the medial 
upper right elbow.  The range of motion was normal, although 
there was some mild crepitus.  The impression was a right 
elbow injury. 

VA treatment records from March 2001 show that the veteran 
gave a history of an injury to his right shoulder and elbow 
in a 1966 fall in the military.  On examination, the right 
elbow had full range of flexion and extension, although the 
last 10 degrees of extension were painful.  

VA treatment records dated in April 2001 contain similar 
findings.  At that time the assessment included history of 
injury suggestive of dislocation with resultant post-
traumatic arthritis, although radiographically it was not too 
noticeable.  It was the examiner's opinion that the injury 
sustained in 1966 definitely resulted in the problem he now 
had in his right shoulder and elbow.  

The most recent VA examination was conducted in October 2005.  
The VA and military records were reviewed.  The veteran's 
claim to have fallen into a ship and sustained a right elbow 
injury was noted.  The examiner also noted that this varied 
from the military records that say the veteran was seen after 
falling off a pallet with an injury to the right elbow.  The 
veteran claimed to have been evaluated by a corpsman and that 
he was thought to have a dislocated right shoulder and elbow.  
However, the only treatment had been an Ace bandage.  The 
veteran currently suggested that the dislocation 
spontaneously reduced itself, but also said that a corpsman 
had yanked on the arm several times.  Currently the veteran 
reported right elbow pain about 80 percent of the time of a 
burning nature.  This was aggravated by strenuous or 
repetitive use.  There was no swelling, but some weakness and 
stiffness.  

On examination, the right elbow had full range of motion with 
no visible pathology.  The lateral epicondyle was minimally 
sensitive to pressure.  An X-ray study showed no pathology.  
The impression was "Normal right elbow (except for 
occasional epicondylitis)".  The examiner commented that the 
veteran's claims were unsubstantiated by the medical records 
regarding pathology of the right elbow.  

The October 2005 examiner reported an impression of a normal 
right elbow, except for occasional epicondylitis.  This 
constitute competent evidence of a current disability.  
Furthermore, the service medical records clearly show 
treatment for an injury to the right elbow, although the 
extent of this injury is unclear.  However, the evidence does 
not establish a nexus between the veteran's right elbow 
injury in service and the epicondylitis that was noted after 
discharge.  

The service treatment records confirm that the veteran 
sustained an injury to his right elbow during service, 
although these records do not confirm a 30 foot fall.  The 
only symptom noted afterwards was painful range of motion, 
and the veteran did not receive any treatment for his injury 
other than a bandage and a sling.  While these service 
medical records state that the veteran had a sprain or a 
dislocation, additional records from the same date state that 
the veteran had a soft tissue injury.  The remainder of the 
service medical records is negative for right elbow 
complaints.   The veteran denied having a painful elbow at 
discharge.  

The post service medical records first note right elbow 
complaints in October 1972.  Neither the history nor etiology 
of these complaints was discussed.  The veteran's first post 
service report of a right elbow dislocation was on a March 
1981 VA examination.  The veteran also claimed that his right 
elbow had been dislocated on examinations conducted in August 
1989 and April 2001, and each of these VA examiners opined 
that the veteran's current complaints were the result of the 
dislocation.  

However, as noted by the October 2005 VA examiner, the 
service medical records do not confirm that the veteran 
sustained a dislocation to his right elbow.  The October 2005 
VA examiner was the only medical professional to examine the 
veteran's claims folder including the service medical records 
prior to rendering his opinion.  The opinions that relate the 
veteran's right elbow epicondylitis to service are based on 
the veteran's history without review of the pertinent 
records.  They were also based on the unsubstantiated belief 
that the veteran's elbow was dislocated during service and an 
unquestioning acceptance that there had been a continuity of 
symptomatology.  These opinions are, therefore, of less 
probative weight than the opinion of the VA examiner.  

The October 2005 examiner noted that the veteran's 
contentions did not match evidence in the service medical 
records, and suggests that the treatment received in service 
indicates that the elbow had not been dislocated.  In fact, 
the examiner refers to the veteran's "so called 
"dislocation" ".  The examiner then opined that the 
veteran's claims are unsubstantiated by the medical records 
regarding pathology of the right elbow.  As the opinion from 
the October 2005 examiner is the only one based on a review 
of all the evidence, the Board finds that it has the most 
probative value, and on this basis finds that service 
connection was not warranted.  

In reaching this decision, the Board observes that the 
veteran is competent to report that he has experienced 
occasional right elbow pain that has been increasing in 
frequency and severity since an injury in service.  However, 
the veteran is not a physician, and he is not competent to 
relate the current disability to aninjury inservice.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
Board further observes that if the only trained medical 
personnel who examined the veteran's initial injury were 
unable at that time to determine whether he had a sprain or 
dislocation, the veteran would certainly be unable to provide 
a competent diagnosis.  The medical opinions that have 
related the veteran's right elbow pain to active service have 
done so on the unsubstantiated assumption that the elbow had 
been dislocated.  The only medical professional to examiner 
the record has determined that the veteran's elbow was not 
dislocated during service.  

The veteran is also competent to state that he has 
experienced right elbow problems ever since his injury in 
service.  However, the Board does not find this contention to 
be credible.  The injury occurred in November 1966, after 
which the veteran returned to his duties involving physical 
labor.  The service medical records are negative for further 
complaints, and the veteran denied having a painful elbow at 
the time of his discharge examination.  The initial evidence 
to support his claim of continued right elbow pain is dated 
October 1972, which is nearly six years after the injury.  
Furthermore, the veteran did not relate the pain reported in 
1972 to the injury in service.  In fact, the only injury 
noted at that time was a post service automobile accident.  
The Board finds that continuity of symptomatology between the 
in-service injury and the post service right elbow disability 
is not established.  

Therefore, as the preponderance of the evidence is against a 
finding of a nexus between the veteran's current 
epicondylitis and the injury he sustained in November 1966, 
entitlement to service connection for a right elbow 
disability is not warranted.  


ORDER

Entitlement to service connection for a right elbow 
disability is denied.  


REMAND

An October 1980 letter from the State of Maine Department of 
Human Services to the veteran indicates that the veteran had 
been receiving disability benefits from the Social Security 
Administration (SSA) for disabilities that included his back 
disability.  The letter further indicated that these benefits 
were soon to be terminated.  There is no indication that the 
SSA has been contacted to obtain a copy of the decision which 
awarded these benefits, or the medical records on which the 
decision was based.  

The Courts have imposed a virtually absolute duty to obtain 
SSA decisions and underlying medical records.  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  Therefore, the Board finds that an 
attempt to obtain the veteran's SSA decision and the medical 
records on which it was based must be made prior to reaching 
a decision.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  Any follow up decisions and 
records dated subsequent to the original 
decision should also be obtained.  

2.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


